Citation Nr: 0112560	
Decision Date: 05/02/01    Archive Date: 05/09/01

DOCKET NO.  96-45 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted 
sufficient to re-open a claim of entitlement to service 
connection for bilateral hearing loss.

3.  Whether new and material evidence has been submitted 
sufficient to re-open a claim of entitlement to service 
connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO), which denied a claim to re-open 
previously denied claims of entitlement to service connection 
for bilateral hearing loss and tinnitus, and from a March 
1998 rating decision of the same RO, which denied a claim of 
entitlement to service connection for PTSD.  The RO remanded 
the new and material issues in September 1998, in order to 
have the veteran scheduled for a Travel Board Hearing.  The 
hearing was held on January 11, 2001, in Montgomery, Alabama, 
before the undersigned, who is a Member of the Board and was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 1991).  A transcript of the 
hearing, in which the veteran provided testimony on the three 
issues on appeal, has been made part of the file, and 
additional evidence was thereafter submitted by the veteran, 
with the required written waiver of his right to have that 
new evidence initially reviewed at the RO level.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matters on appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  The veteran served on active duty in the Republic of 
Vietnam from April 1967 to April 1968.  His commendations 
include the National Defense Service Medal, the Vietnam 
Service Medal, the Republic of Vietnam Campaign Medal, and 
the Sharpshooter (M-14) Medal, and his relevant military 
occupation specialty (MOS) during said service was as parts 
specialist.  

3.  The veteran has a current medical diagnosis of PTSD, and 
his inservice stressors have been substantially corroborated 
by credible supporting evidence showing that he experienced 
mortar, rocket and artillery attacks while working in an 
ammunition depot in the Republic of Vietnam during the 
Vietnam era.

4.  The PTSD diagnosis noted in the veteran's February 1998 
VA PTSD examination report was based on the veteran's 
inservice stressors.

5.  The additional evidence that has been associated with the 
file with regard to the veteran's request to re-open his 
claim of entitlement to service connection for bilateral 
hearing loss is significant enough as to warrant its 
consideration in order to fairly decide the merits of that 
particular claim.

6.  Bilateral hearing loss, as defined for VA purposes, was 
not recorded during service, but the veteran has submitted 
credible evidence that supports his contentions regarding 
inservice noise exposure, he now meets the criteria for a 
diagnosis of bilateral hearing loss, as defined for VA 
purposes, and there is a medical opinion in the file linking 
the current disability to service.

7.  The additional evidence that has been associated with the 
file with regard to the veteran's request to re-open his 
claim of entitlement to service connection for tinnitus is 
significant enough as to warrant its consideration in order 
to fairly decide the merits of that particular claim.

8.  Tinnitus was not recorded during service, but the veteran 
has submitted credible evidence that supports his contentions 
regarding inservice noise exposure, sufficient enough to 
cause tinnitus, which has been diagnosed, and the evidence in 
the file raises reasonable doubt as to whether the current 
diagnosis of tinnitus is causally related to service.

CONCLUSIONS OF LAW

1.  Service connection for PTSD is warranted.  38 U.S.C.A. 
§§ 1110, 1154 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 
3.304(f) (2000).

2.  The evidence that has been associated with the file since 
August 1994 is new and material, and as such it serves to 
reopen the previously denied claim for service connection for 
bilateral hearing loss.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (2000).

3.  Service connection for bilateral hearing loss is 
warranted.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.385 (2000).

4.  The evidence that has been associated with the file since 
August 1994 is new and material, and as such it serves to 
reopen the previously denied claim for service connection for 
tinnitus.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2000).

5.  Service connection for tinnitus is warranted.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

First Issue
Entitlement to service connection for PTSD:

At the outset, the Board notes that, while the veteran's 
claims were pending, 38 U.S.C.A. § 5107 was amended, 
effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475 (VCAA), 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  Consequently, VA is obligated 
to assist the veteran in the development of his claim, unless 
there is no reasonable possibility that such assistance will 
aid in substantiating the claim.  See VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A).  In addition 
to eliminating the well-groundedness requirement, the statute 
also amplified the duty to assist itself, and more 
specifically defined it.  Id.

VA's revised statutory duty to assist now requires VA to make 
all reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his or her claim for VA 
benefits.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103A).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
indicated.  Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim, and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A).

In the present case, it appears that VA's duty to assist has 
been satisfied:  All treatment records identified by the 
veteran have either been obtained by the RO, or submitted by 
the veteran.  Additionally, the veteran has been provided 
with a recent VA PTSD medical examination, and the RO has 
attempted to verify his stressors.  While it is not clear 
whether the RO has obtained a response to its request to 
verify the claimed stressors, the Board is of the opinion 
that another remand of this case, for such further 
development and for compliance with the new duty to assist 
requirements, is not necessary, insofar as the evidence 
submitted by the veteran is sufficient for purposes of 
stressor verification and the benefit sought on appeal is 
being hereby fully granted; thus, the veteran is not 
prejudiced by the Board's decision not to remand this case 
once again.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board initially finds that all evidence 
necessary for an equitable disposition of this matter has 
been obtained and developed by the agency of original 
jurisdiction.

In general, service connection may be established for a 
disability if it is shown that the disability resulted from 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  
Service connection may also be granted for any disease or 
injury diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  Mere suspicion or doubt as to 
the truth of any statements submitted, as distinguished from 
impeachment or contradiction by evidence or known facts, is 
not justifiable basis for denying the application of the 
reasonable doubt doctrine if the entire, complete record 
otherwise warrants invoking this doctrine.  The reasonable 
doubt doctrine is also applicable even in the absence of 
official records, particularly if the basic incident 
allegedly arose under combat, or similarly strenuous 
conditions, and is consistent with the probable results of 
such known hardships.  See 38 C.F.R. § 3.102.

Turning to the medical evidence, the record reveals that the 
veteran was first diagnosed with, and started receiving VA 
mental health treatment for, PTSD in February 1997.  At that 
time, the veteran reported a history of many years of PTSD 
symptoms including difficulty dealing with other people, 
depression, nightmares, hypervigilance, and flashbacks.  The 
veteran also indicated that he had difficulty sleeping at 
night, and that that problem was related to being under 
constant threat of ambush at night while serving in combat in 
Vietnam.  He specifically talked about an incident in which 
the ammunition depot he was working in while in Vietnam came 
under attack, and exploded, which caused in him a lot of 
anxiety and concern because of the real possibility of being 
killed.

In August 1997, the veteran was admitted to a VA PTSD day 
treatment program, because of his problems with increased 
PTSD symptomatology.  He again referred to the above 
inservice stressor, and stated that his current symptoms 
included difficulty concentrating, nightmares, flashbacks, 
frequent problems controlling his temper, depression, and 
suicidal ideation, with an actual "attempt to kill himself 
by overdosage."  The veteran was not found to be psychotic, 
but he did show evidence of flashbacks, anxiety, tension, 
feelings of guilt, and obsessive-compulsive behavior.  The 
diagnosis of PTSD was confirmed, and the examining physician 
stated that the veteran "is never considered employable."

On VA PTSD medical examination in February 1998, the veteran 
again made reference to the inservice stressor related to an 
attack to an ammunition depot while in Vietnam, in 1968, and 
complained of current symptoms including intrusive thoughts 
and recollections about his combat experiences in Vietnam, 
nightmares, flashbacks, chronic depression, feelings of rage, 
chronic sleep disturbance, chronic anxiety, startled 
response, social isolation, and hypervigilant behavior.  His 
spouse and two neighbors talked to the examiner, and 
supported his statements.  The examiner noted that the 
veteran's history of inappropriate behavior, which included 
physical altercations with other people in the past, appeared 
"chronic and dangerous in nature," and opined that the 
veteran's current symptoms, along with his combat experiences 
in Vietnam were consistent with a diagnosis of PTSD, and that 
that diagnosis "conforms to both the DSM-IV and the DSM-III-
R."  PTSD, chronic, severe, was diagnosed, and the examiner 
further stated the following:

GAF equals 41, severe social and 
occupational impairment due to PTSD.  
This veteran cannot establish and 
maintain effective social and 
occupational relationships due to his 
PTSD, which is directly related to his 
combat experiences in Vietnam.  His 
extremely poor impulse control renders 
him a danger to himself and to others.  
This is also the result of his PTSD. 

As part of the additional evidence that the veteran submitted 
after the January 2001 Travel Board Hearing, there is an 
undated statement in the file subscribed by a private 
psychologist that reads, in pertinent part, as follows:

[The veteran is a] sincere, and genuine 
human being ... [who] exhibited 
characteristics typical of servicemen who 
served in Vietnam.  These symptoms are 
recurring-flashbacks, nightmares, 
inability to function in a group of 
people, inability to hold down a job, and 
being uncommunicative about experiences 
suffered during Vietnam.

[The veteran] has experienced a 
combination of these symptoms, and at 
times, has exhibited extreme aggression 
and an uncooperative attitude to those of 
us who care about him and have tried to 
help him readjust to society.  His wife 
and I were talking one day and I 
suggested to her the possibility of PTSD, 
and [the veteran] needed to get help. ... 
Since he has been going to the VA 
facility the past year and a half, I have 
noticed some improvement.
...

VA records dated as recently as September 2000 reflect 
current treatment for PTSD, and complaints of symptoms 
arising from the veteran's Vietnam service.

The first element necessary for a successful claim for 
service connection for PTSD is met in the present case, as 
there is a current diagnosis of PTSD in the file.  However, 
the inquiry does not end with a current diagnosis because the 
stressors relied upon for the PTSD diagnosis must still be 
verified, and the veteran's PTSD must be related to a 
verified stressor.  As stated previously, stressors which can 
be established as having occurred during combat can be 
verified solely by the credible lay testimony of the veteran, 
but all non-combat stressors require additional 
corroboration.  

In the present case, the record shows that the veteran's 
medals/commendations include the National Defense Service 
Medal, the Vietnam Service Medal, the Republic of Vietnam 
Campaign Medal, and the Sharpshooter (Rifle M-14) Medal, and 
that his relevant military occupation specialty (MOS) during 
said service was as parts specialist.  The veteran has 
submitted statements asserting that he was exposed to the 
atrocities of combat in Vietnam, which included being subject 
to mortar attack, as well as a specific incident in which the 
ammunition depot he was assigned to came under enemy attack, 
and he miraculously survived.  This occurred, according to 
the veteran, while he was part of the U.S. Army's 184th 
Ordinance Battalion, which was assigned to the Qui Nhon 
Ammunition Depot in the Republic of Vietnam.

Copies of unit records submitted by the veteran confirm that 
the above referenced battalion was attacked by the enemy in 
January 1968 and that "only heroic efforts [by the members 
of said battalion] prevented complete destruction of small 
arms area C."  The veteran has also submitted a copy of his 
DA Form 20, which confirms his service as part of the Army's 
562nd  General Supply Company between April 1967 and April 
1968, as well as a statement from an individual who has 
confirmed that they both served in the 184th Ordinance 
Battalion, presumably a component of the 562nd General Supply 
Company, and that their unit was in effect attacked by the 
enemy, as claimed by the veteran.  Thus, the Board finds that 
the veteran was exposed to combat with the enemy in the 
Republic of Vietnam during the Vietnam era.  38 C.F.R. 
§ 3.102, 3.304 (f).

Having determined that the veteran was in combat at this 
time, his lay statements regarding his stressors can be 
accepted as conclusive of their occurrence without further 
development, provided that these statements are satisfactory 
and consistent with the circumstances, conditions or 
hardships of his service.  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 
(1997).  As the record shows, the veteran has repeated the 
claimed stressor several times, he has been consistent with 
the facts and events in each recitation, and there is nothing 
in the record indicating that his statements are not credible 
or satisfactory.  Additionally, given the veteran's MOS as 
parts specialist, and the description of his unit's 
activities and location at the Qui Nhon Ammunition Depot 
provided in his unit history, his claimed stressor is deemed 
consistent with his "circumstances and conditions" during 
service.  Accordingly, the Board finds that his averred 
stressors are satisfactorily verified, and that they, along 
with the veteran's experiences of enduring enemy attacks, are 
valid bases for a medical determination that the veteran 
suffers from PTSD.

Having verified at least one of the veteran's claimed 
stressors, the inquiry must now turn to whether or not a 
medical connection has been made between his verified 
stressor and his current diagnosis of PTSD.  As noted 
earlier, the VA medical evidence in the file, to include the 
February 1998 VA PTSD examination report, links the veteran's 
PTSD with his experiences in Vietnam.  Accordingly, the 
veteran has presented a current diagnosis of PTSD, a verified 
stressor during service, and a medically-acknowledged 
connection between his verified stressor and his PTSD 
diagnosis; therefore, as he has satisfied all the 
requirements for a claim of entitlement to service connection 
for PTSD, the Board concludes that service connection for 
PTSD is warranted.

Second and Third Issues
Whether new and material evidence has been submitted 
sufficient to re-open claims of entitlement to service 
connection for bilateral hearing loss and tinnitus:

The veteran contends that he currently suffers from bilateral 
hearing loss and tinnitus, that this disability had its onset 
during service, and that, consequently, it should be service 
connected.

A review of the file reveals that the veteran's claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus were initially denied by the RO in a September 
1988 rating decision, based on a review of the veteran's 
service medical records, which lacked a diagnosis of 
bilateral hearing loss, as defined for VA purposes, and a 
diagnosis of tinnitus, as well as a review of additional 
post-service evidence in the file, which revealed private 
treatment for hearing loss since 1984, with a veteran-
provided history of hearing loss difficulties since 1968.  
The veteran was duly notified of this decision, and of his 
appellate rights, in September 1988, and, while a Notice of 
Disagreement (NOD) was received within one year of the date 
of such notice, the veteran did not perfect his appeal within 
the period specified by regulation.  In March 1994, the 
veteran filed a claim to re-open his claims of entitlement to 
service connection for bilateral hearing loss and tinnitus, 
and the RO denied his claim, in an August 1994 rating 
decision, which he did not appeal.  Since the veteran did not 
appeal the August 1994 decision, that decision is final.  
38 U.S.C.A. § 7105.
 
A decision by a duly constituted rating agency is final as to 
all field offices of VA as to written conclusions based on 
evidence on file at the time the claimant is notified of the 
decision.  38 C.F.R. § 3.104(a).  Such a decision is not 
subject to revision on the same factual basis, except by a 
duly-constituted appellate authority.  Id.  A claimant has one 
year from the date of notification of the decision of the 
agency of original jurisdiction to file an NOD with the 
decision, and the decision becomes final if no NOD is filed 
within that time, or if the claimant does not perfect the 
appeal as prescribed in § 20.302.  See 38 U.S.C.A. § 7105(b) 
and (c); 38 C.F.R. §§ 20.302(a), 20.1103.

Once a decision is final, VA has no jurisdiction to once again 
consider the claim, unless the veteran submits new and 
material evidence.  See 38 U.S.C.A. § 5108.  The U.S. Court of 
Appeals for the Federal Circuit has specifically held that the 
Board may not consider a previously and finally disallowed 
claim unless new and material evidence is presented, and that 
before the Board may re-open such a claim, it must so find.  
See, Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996).  

According to VA regulation, new and material evidence is 
evidence not previously submitted to agency decision-makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  The question of whether newly-
submitted evidence constitutes "new and material evidence" 
is to be answered in each particular case based on the 
definition provided by this regulation.  See, Hodge v. West, 
155 F.3d 1356 (Fed.Cir.1998).

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be received since the last final 
disallowance of that claim, regardless of whether that last 
final disallowance was based on the merits of the claim, or 
based on a determination that no new and material evidence 
had been received to reopen the claim since an even earlier 
final disallowance of the claim.  Evans v. Brown, 
9 Vet. App. 273 (1996); 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  In the present case, the last disallowance of 
the veteran's claims for service connection for bilateral 
hearing loss and tinnitus, on any basis, was accomplished in 
the August 1994 rating decision.

In 1999, the Court introduced the following three-step 
process for reviewing an appeal based on a new and material 
evidence claim:  First, a determination as to whether the 
appellant had presented new and material evidence under 
§ 3.156(a), in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108.  Second, if new and material 
evidence had been presented, a determination, made 
immediately upon reopening the claim, as to whether the claim 
as reopened (and as distinguished from the original claim) 
was well grounded.  Third, if the claim was well grounded, an 
actual evaluation of the claim on the merits, but only after 
ensuring that the claimant's duty to assist had been 
fulfilled.  Elkins v. West, 12 Vet. App. 209 (1999).

The above second step has evidently been invalidated by the 
aforementioned, newly-enacted VCAA, which, as discussed 
earlier, eliminated the threshold requirement of the 
submission of a well grounded claim, and re-defined VA's duty 
to assist every claimant in the development of his or her 
claim, regardless of whether the claim is well grounded or 
not.  Accordingly, in the present case, the Board has to 
determine if the veteran has submitted new and material 
evidence, and, if the answer to this question is in the 
affirmative, the Board would then be free to review the claim 
on the merits, once it has made sure that VA's re-defined 
duty to assist has been fulfilled.

As noted earlier, the most recent denial of the veteran's 
claims for service connection for bilateral hearing loss and 
tinnitus, on any basis, was accomplished in an August 1994 
rating decision.  That denial was based on the RO's 
conclusion that the evidence submitted by the veteran was not 
new and material, so as to allow for the re-opening of both 
service connection claims.  However, since that rating 
decision was issued, the veteran has submitted additional 
evidence that supports his contentions that he does suffer 
from bilateral hearing loss, as defined for VA purposes, as 
well as from tinnitus, and that both disabilities are 
causally related to service.  This evidence includes an April 
1995 private audiological report showing that hearing loss, 
as defined for VA purposes (in this case, auditory threshold 
figures exceeding 40 decibels in both ears), was met; a May 
1995 "addendum" from a private audiologist, according to 
whom the veteran's auditory thresholds recorded upon 
separation in 1968 were "outside the normal range of hearing 
sensitivity for young adults;" an August 1997 VA medical 
record confirming diagnoses of "[d]iminished bilateral 
hearing believed to probably be mixed sensory neural hearing 
loss associated with chronic tinnitus;" and the following 
January 2001 opinion from a private audiologist:

I have reviewed your hearing tests from 
1/23/86, 3/6/86, 4/26/95, and 3/18/96.  
It is more likely than not that the 
mortar explosion you were exposed to 
during the Viet Nam War contributed 
significantly to the hearing loss you now 
have.

At the January 2001 Travel Board Hearing, the veteran 
restated his contentions of record to the effect that he 
believes that the mortar explosion to which he was exposed 
during service in 1968 caused his current bilateral hearing 
loss and tinnitus and that, consequently, he is entitled to 
service connection for both disabilities.
In addition to said testimony, the veteran has submitted 
several written and/or oral statements from his spouse, 
acquaintances, and friends, all supporting his contention 
that he started showing symptoms of bilateral hearing loss 
since his discharge from active duty in 1968.

The Board finds that the above mentioned additional evidence 
that has been associated with the file with regard to the 
veteran's request to re-open his claims of entitlement to 
service connection for bilateral hearing loss and tinnitus is 
significant enough as to warrant its consideration in order 
to fairly decide the merits of both claims.  In view of this 
finding, the Board concludes that the evidence that has been 
associated with the file since August 1994 is new and 
material, and as such it serves to reopen the previously 
denied claims for service connection for bilateral hearing 
loss and tinnitus.

Prior to evaluating the veteran's service connection claims 
on the merits, the Board notes that it has determined that, 
while the veteran has not been scheduled for a recent VA 
medical examination, a remand of these issues is unnecessary 
because the evidence that is already of record is sufficient 
to resolve this appeal in favor of the veteran.   In this 
regard, it is noted that the United States Court of Appeals 
for Veterans Claims has held that strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case.  Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  Thus, to that 
extent, the Board finds that all evidence necessary for an 
equitable disposition of both matters on appeal has been 
obtained and developed by the agency of original 
jurisdiction.

As indicated earlier, in general, service connection may be 
established for a disability if it is shown that the 
disability resulted from disease or injury that was incurred 
in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease or injury diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

For VA purposes, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 
38 C.F.R. § 3.385.

In evaluating the appealed service connection claims on the 
merits, the Board notes that the veteran's testimony 
regarding the date of onset and origin of his bilateral 
hearing loss and tinnitus is credible, that there is 
competent evidence of the current manifestation of bilateral 
hearing loss, as defined for VA purposes, and tinnitus, that 
there is competent evidence linking the veteran's bilateral 
hearing loss with service, and that the evidence in the file 
raises reasonable doubt as to whether the current diagnosis 
of tinnitus is causally related to service.

Based on the above findings, the Board concludes, resolving 
any reasonable doubt in favor of the veteran, that service 
connection for bilateral hearing loss and tinnitus is 
warranted.


ORDER

1.  Service connection for PTSD is granted.

2.  New and material evidence having been submitted, the 
claim of entitlement to service connection for bilateral 
hearing loss is re-opened, and service connection for 
bilateral hearing loss is granted.

3.  New and material evidence having been submitted, the 
claim of entitlement to service connection for tinnitus is 
re-opened, and service connection for tinnitus is granted.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

